OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21823 Pioneer Series Trust V (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: August 31 Date of reporting period: November 30, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Global Equity Fund Schedule of Investments 11/30/2013 Shares Value COMMON STOCKS - 98.2% Energy - 6.0% Oil & Gas Equipment & Services - 0.4% Halliburton Co. $ Integrated Oil & Gas - 2.8% BP Plc $ Occidental Petroleum Corp. Total SA $ Oil & Gas Exploration & Production - 2.8% Apache Corp. $ CNOOC, Ltd. EOG Resources, Inc. $ Total Energy $ Materials - 3.0% Commodity Chemicals - 1.5% LyondellBasell Industries NV $ Fertilizers & Agricultural Chemicals - 0.2% Monsanto Co. $ Specialty Chemicals - 0.6% WR Grace & Co. * $ Diversified Metals & Mining - 0.3% Rio Tinto, Ltd. $ Steel - 0.4% Vale SA (A.D.R.) $ Total Materials $ Capital Goods - 8.7% Aerospace & Defense - 0.8% United Technologies Corp. $ Electrical Components & Equipment - 1.5% Eaton Corp Plc $ Hitachi, Ltd. $ Heavy Electrical Equipment - 0.6% ABB, Ltd. $ Industrial Conglomerates - 3.0% 3M Co. $ Koninklijke Philips NV $ Construction & Farm Machinery & Heavy Trucks - 1.0% Nam Cheong, Ltd. $ Industrial Machinery - 1.8% Ingersoll-Rand Plc $ Total Capital Goods $ Commercial Services & Supplies - 1.1% Human Resource & Employment Services - 1.1% Towers Watson & Co. $ Total Commercial Services & Supplies $ Transportation - 0.5% Airlines - 0.5% US Airways Group, Inc. * $ Total Transportation $ Automobiles & Components - 4.1% Tires & Rubber - 1.0% Bridgestone Corp. $ Automobile Manufacturers - 3.1% Daimler AG $ Honda Motor Co., Ltd. Mazda Motor Corp. $ Total Automobiles & Components $ Consumer Durables & Apparel - 2.4% Homebuilding - 1.0% West Holdings Corp. $ Leisure Products - 0.2% Sega Sammy Holdings, Inc. $ Apparel, Accessories & Luxury Goods - 1.2% Christian Dior SA $ Cie Financiere Richemont SA $ Total Consumer Durables & Apparel $ Consumer Services - 1.5% Casinos & Gaming - 0.6% Grand Korea Leisure Co., Ltd. $ Restaurants - 0.9% Domino's Pizza Group Plc $ Total Consumer Services $ Media - 1.0% Broadcasting - 0.3% Fuji Media Holdings, Inc. $ Movies & Entertainment - 0.7% Viacom, Inc. (Class B) $ Total Media $ Retailing - 2.7% Department Stores - 1.3% Macy's, Inc. $ Apparel Retail - 0.9% Ross Stores, Inc. $ Specialty Stores - 0.5% Dick's Sporting Goods, Inc. * $ Total Retailing $ Food & Staples Retailing - 2.8% Drug Retail - 2.4% CVS Caremark Corp. $ Walgreen Co. $ Food Retail - 0.4% Magnit OJSC $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 5.6% Brewers - 0.8% Molson Coors Brewing Co. (Class B) $ Soft Drinks - 2.1% Coca-Cola Enterprises, Inc. $ PepsiCo, Inc. $ Packaged Foods & Meats - 1.9% Green Mountain Coffee Roasters, Inc. * $ Tobacco - 0.8% Japan Tobacco, Inc. $ Total Food, Beverage & Tobacco $ Health Care Equipment & Services - 3.0% Health Care Equipment - 1.9% Covidien Plc $ Medtronic, Inc. $ Health Care Distributors - 0.6% Cardinal Health, Inc. $ Health Care Services - 0.5% Express Scripts Holding Co. * $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 14.7% Biotechnology - 1.7% Celgene Corp. * $ NPS Pharmaceuticals, Inc. * $ Pharmaceuticals - 12.2% AstraZeneca Plc $ Johnson & Johnson Novartis AG Pfizer, Inc. Roche Holding AG Salix Pharmaceuticals, Ltd. * Shire Plc Teva Pharmaceutical Industries, Ltd. (A.D.R.) Valeant Pharmaceuticals International, Inc. * $ Life Sciences Tools & Services - 0.8% Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 9.9% Diversified Banks - 8.9% Abu Dhabi Commercial Bank PJSC $ Bank Pembangunan Daerah Jawa Barat Dan Banten Tbk PT Doha Bank QSC HSBC Holdings Plc Mitsubishi UFJ Financial Group, Inc. Nordea Bank AB Royal Bank of Canada Sumitomo Mitsui Financial Group, Inc. Swedbank AB The Toronto-Dominion Bank $ Regional Banks - 1.0% The PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 9.3% Other Diversified Financial Services - 2.4% Citigroup, Inc. $ Intercorp Financial Services, Inc. JPMorgan Chase & Co. $ Consumer Finance - 2.2% American Express Co. $ Discover Financial Services, Inc. $ Asset Management & Custody Banks - 0.5% Ares Capital Corp. $ Investment Banking & Brokerage - 4.2% Daiwa Securities Group, Inc. $ Morgan Stanley Co. The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 0.8% Multi-line Insurance - 0.8% Allianz SE * $ Total Insurance $ Real Estate - 0.3% Industrial REIT - 0.3% Sabana Shari'ah Compliant Industrial Real Estate Investment Trust $ Total Real Estate $ Software & Services - 5.4% Internet Software & Services - 1.4% eBay, Inc. * $ Yahoo!, Inc. * $ IT Consulting & Other Services - 1.0% Fujitsu, Ltd. $ Leidos Holdings, Inc. Science Applications International Corp. * $ Systems Software - 3.0% Microsoft Corp. $ Total Software & Services $ Technology Hardware & Equipment - 5.2% Computer Hardware - 3.4% Apple, Inc. $ Electronic Components - 0.9% Hoya Corp. $ Office Electronics - 0.9% Xerox Corp. $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 1.9% Semiconductor Equipment - 0.4% Teradyne, Inc. * $ Semiconductors - 1.5% Samsung Electronics Co., Ltd. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 8.3% Integrated Telecommunication Services - 5.0% Nippon Telegraph & Telephone Corp. $ Orange SA Telecom Corp of New Zealand, Ltd. Telekomunikasi Indonesia Persero Tbk PT $ Wireless Telecommunication Services - 3.3% Vodafone Group Plc $ Vodafone Group Plc (A.D.R.) $ Total Telecommunication Services $ TOTAL COMMON STOCKS (Cost $133,710,783) $ TOTAL INVESTMENT IN SECURITIES - 98.2% (Cost $133,710,783) (a) $ OTHER ASSETS & LIABILITIES - 1.8% $ TOTAL NET ASSETS - 100.0% $ WRITTEN OPTIONS - (0.1)% Food, Beverage & Tobacco - (0.1)% Packaged Foods & Meats - (0.1)% Green Mountain Coffee Roasters, Inc. $ Green Mountain Coffee Roasters, Inc. Total Purchased Options $ Software & Services - (0.0)% † Internet Software & Services - (0.0)% † Yahoo!, Inc. $ Total Written Options (Cost $(176,077)) $ * Non-income producing security. † Amount rounds to less than 0.1%. REIT Real Estate Investment Trust. (A.D.R.) American Depositary Receipts. (a) At November 30, 2013, the net unrealized appreciation on investments based on cost for federal income tax purposes of $133,767,800 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation $ (b) Distribution of investments by country of issue, as a percentage of total investment in securities (excluding temporary cash investments), is as follows: United States 46.7% Japan 15.3% United Kingdom 7.8% Switzerland 6.2% Ireland 4.1% Netherlands 2.4% South Korea 2.2% France 2.1% Canada 1.8% Sweden 1.8% Germany 1.6% Singapore 1.3% Israel 1.0% Hong Kong 1.0% United Arab Emirates 1.0% Other (individually less than 1%) 3.7% 100.0% Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3. The following is a summary of the inputs used as of November 30, 2013, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Common Stocks (U.S.) $ $
